NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                          JAN 05 2017

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                        No.   16-10050

              Plaintiff-Appellee,                D.C. No.
                                                 1:13-cr-00877-DKW-2
 v.

LATUNIUA POHAHAU,                                MEMORANDUM*

              Defendant-Appellant.


                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                            Submitted January 3, 2017**

Before:      HUG, FARRIS, and CANBY, Circuit Judges.

      Latuniua Pohahau appeals from the district court’s judgment and challenges

his guilty-plea conviction and 210-month sentence for conspiracy to distribute and

possess with intent to distribute 50 grams or more of methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846. Pursuant to Anders v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Pohahau’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Pohahau the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

       Pohahau has waived his right to appeal his conviction and sentence.

Because the record discloses no arguable issue as to the validity of the appeal

waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2